          Case 3:20-cv-02097-RS Document 15-5 Filed 05/14/20 Page 1 of 2




 1   Rebecca Davis (SBN 271662)
     rebecca@lozeaudrury.com
 2   LOZEAU DRURY LLP
     1939 Harrison St., Suite 150
 3   Oakland, CA 94612
     Telephone: (510) 836-4200
 4   Facsimile: (510) 836-4205
 5   [Additional counsel appearing on signature page]
 6   Attorneys for Plaintiff JEFFREY KATZ
     CHRIOPRACTIC, INC. and the alleged Class
 7
 8                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9                                 SAN FRANCISCO DIVISION

10
     JEFFREY KATZ CHIROPRACTIC,                         Case No. 3:20-cv-02097-RS
11   INC., a California corporation, individually
     and on behalf of all others similarly situated,
12                                                      CERTIFICATE OF SERVICE
                            Plaintiff,
13                                                      Date: TBD
     v.                                                 Time: TBD
14                                                      Courtroom: 3
     IBEAT, INC. D/B/A 100PLUS, a Delaware              Judge: Hon. Richard Seeborg
15   Corporation,                                       Complaint Filed: March 26, 2020
16                          Defendant.
17
18

19          The undersigned hereby certifies that on May 14, 2020, I served a true and accurate copy

20   of the following documents:

21          (1)     Plaintiff’s Ex Parte Application for Temporary Restraining Order and Preliminary

22                  Injunction;

23          (2)     Exhibit A – Complaint;

24          (3)     Exhibit B – March 28, 2020 Email;

25          (4)     Exhibit C – Declaration of Jeffrey Katz; and

26          (5)     [Proposed] Order Granting Plaintiff’s Ex Parte Application for Temporary

27                  Restraining Order and Preliminary Injunction.

28
          Case 3:20-cv-02097-RS Document 15-5 Filed 05/14/20 Page 2 of 2




 1   The foregoing documents were served via electronic mail and first-class U.S. Mail, postage

 2   prepaid, and properly addressed to the following party:

 3
                                         iBeat, Inc. d/b/a 100Plus
 4                                             Ryan Howard
 5                                          ryan@100plus.com
                                           41 South Park Street
 6                                    San Francisco, California 94107

 7
 8   Dated: May 14, 2020                          /s/ Taylor T. Smith
                                                  Taylor T. Smith
 9
                                                  Rebecca Davis (SBN 271662)
10                                                rebecca@lozeaudrury.com
                                                  LOZEAU DRURY LLP
11                                                1939 Harrison St., Suite 150
                                                  Oakland, CA 94612
12                                                Telephone: (510) 836-4200
                                                  Facsimile: (510) 836-4205
13
                                                  Patrick H. Peluso*
14                                                ppeluso@woodrowpeluso.com
                                                  Taylor T. Smith*
15                                                tsmith@woodrowpeluso.com
                                                  WOODROW & PELUSO, LLC
16                                                3900 East Mexico Ave., Suite 300
                                                  Denver, Colorado 80210
17                                                Telephone: (720) 213-0675
                                                  Facsimile: (303) 927-0809
18
                                                  Counsel for Plaintiff and the Putative Class
19
                                                  *pro hac vice
20
21
22
23
24
25
26
27
28
                                             Certificate of Service
                                                     -2-
